Citation Nr: 0921713	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-40 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder.



ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The appellant served on active duty from September 1953 to 
June 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of a special 
processing unit (also known as the Tiger Team) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The appellant's claim is now in the 
jurisdiction of the RO in Chicago, Illinois.

In connection with his appeal, the appellant requested and 
was scheduled for a videoconference hearing before a Veterans 
Law Judge.  Although he was notified of the time and date of 
the scheduled hearing in a July 2007 letter, he failed to 
appear and neither furnished an explanation for his failure 
to appear nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.702(d) (2008), when an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  

In March 2008, the Board remanded the matter for due process 
consideration and additional evidentiary development.  A 
review of the record shows that the RO has complied with all 
remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In an August 1977 rating decision, the RO denied the 
appellant's original claim of service connection for a 
seizure disorder.  Although he was notified of the RO's 
decision and his appellate rights, he did not perfect an 
appeal within the applicable time period.

2.  In a September 1987 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the previously denied claim of service connection for 
a seizure disorder.  Although the appellant was notified of 
the RO's decision and his appellate rights, he did not 
perfect an appeal within the applicable time period.

3.  In October 2003, the appellant again requested reopening 
of his claim of service connection for a seizure disorder.

4.  The evidence received since the last final rating 
decision denying service connection for a seizure disorder is 
cumulative of evidence previously submitted to agency 
decision makers, and does not relate, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a seizure disorder.


CONCLUSIONS OF LAW

1.  The August 1977 rating decision which denied entitlement 
to service connection for a seizure disorder is final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1977).

2.  The September 1987 rating decision which determined that 
new and material evidence had not been received to reopen the 
previously denied claim of service connection for a seizure 
disorder is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1987).

3.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for a 
seizure disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, as is the case here 
with the appellant's claim of service connection for a 
seizure disorder, VA must look at the bases for the denial in 
the prior decision and respond with a VCAA notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

After reviewing the record on appeal, the Board finds that no 
further action is necessary to satisfy VA's VCAA notification 
duties.  In October 2003 and February 2004 letters issued 
prior to the initial decision on the claim, the RO addressed 
all three notice elements delineated in 38 C.F.R. § 3.159.  
In a March 2009 letter, the RO further advised the appellant 
that his claim of service connection for a seizure disorder 
had been previously denied and that in order to reopen the 
claim, he had to submit new and material evidence showing 
that his seizure disorder had been incurred during service.  
The letter also addressed the additional elements imposed by 
the Court in Dingess.  After allowing the appellant the 
opportunity to respond, the RO reconsidered the claim in the 
April 2009 Supplemental Statement of the Case.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano 
v. Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the appellant's service treatment records are, 
unfortunately, largely unavailable.  The record documents 
efforts by the RO to obtain these records, or a 
reconstruction thereof, including multiple requests to the 
National Personnel Records Center (NPRC).  However, the NPRC 
has unambiguously informed the RO that the appellant's 
service treatment records are not available and that all 
alternative records have been provided.  Based on the 
foregoing, it is clear that further requests for service 
records for the appellant would be futile.  The appellant has 
been informed that his service records are unavailable.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Similarly, the Board notes that the appellant was treated in 
the 1960's at the Hines VA Medical Center for a seizure 
disorder.  The RO requested these records, but the VA Medical 
Center unambiguously responded that such records were not on 
file.  The Board therefore finds that it is reasonably 
certain that such records are no longer available and that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  In any event, such 
records do not appear to be critical to the claim as 
subsequent VA clinical records clearly document the 
appellant's history of VA treatment for seizures beginning in 
the early 1960's.  

The record otherwise indicates that all relevant post-service 
clinical records have been obtained.  The appellant has 
neither submitted nor identified any additional post-service 
VA or private clinical records, or any other evidence, 
pertaining to his claim and none is evident from a review of 
the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2008).  

The appellant was also afforded a VA medical examination in 
connection with the claim.  The examination and opinion are 
adequate, albeit unfavorable to the appellant, and the Board 
concludes that an additional examination is not necessary.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (providing that the duty to provide a VA medical 
examination applies only if new and material evidence is 
presented or secured).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has no further duty to the 
appellant under the VCAA.  A remand for additional 
notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary.  




Background

As set forth above, the appellant's service treatment records 
are largely unavailable.  Of record, however, is his June 
1955 military separation medical examination, which indicates 
that his neurologic system was normal upon service 
separation.  

In December 1975, the appellant submitted an application for 
VA nonservice-connected pension benefits.  

In connection with his application, the RO received VA 
clinical records showing that in October 1975, the appellant 
had been evaluated in the neurology clinic at the VA Research 
Hospital (VARH) in Chicago for seizures.  He reported that 
for the past 14 years, he had experienced a seizure every two 
to three years in which he blacked out and experienced 
convulsions.  He indicated that he was currently on Dilantin 
for his seizure disorder.  He reported that he had been 
followed at the Hines VA Medical Center (VAMC) and by a 
private physician since 1961 for his seizures.  EEG testing 
showed no clear evidence for any focal or diffuse 
abnormality.  No eliptiform discharges were seen.  The 
impression was seizure disorder by history.  

The appellant was afforded a VA medical examination in 
February 1976, at which he reported that he was first treated 
for seizures at the Hines VAMC in 1962.  Since that time, he 
had experienced seizures approximately once or twice yearly.  
He indicated that his last seizure was in October 1975 and he 
was treated at the Chicago VARH.  The impression was seizure 
disorder (grand mal type) by history.  

In a March 1976 rating decision, the RO denied entitlement to 
nonservice-connected pension benefits.  

In June 1977, the appellant submitted an application for VA 
compensation benefits, seeking service connection for a 
seizure disorder.  He claimed that his condition was incurred 
during service as a result of a forehead injury he received 
when he jumped into a fox hole and landed on a rifle butt.  

In connection with his claim, the RO obtained VA clinical 
records showing that the appellant had been hospitalized at 
the Hines VAMC in June 1977 with a 15 year history of an 
idiopathic seizure disorder.  It was noted that he appellant 
had been previously evaluated at the facility in 1962 at the 
onset of his seizure disorder.  It was noted that there was 
no good history of head trauma preceding the onset of the 
disorder.  The impression was seizure disorder, temporal 
lobe, etiology undetermined.  Subsequent clinical records 
show continued treatment for a seizure disorder.  

In an August 1977 rating decision, the RO denied service 
connection for a seizure disorder, finding that there was no 
evidence that the condition had been incurred in service.  
The appellant was duly notified of the RO's decision in an 
August 1977 letter, but he did not perfect an appeal.  

In December 1982, the appellant requested reopening of his 
claim of service connection for a seizure disorder, which he 
contended was due to a 1954 in-service accident.  In a 
February 1983 letter, the RO advised the appellant that 
absent new and material evidence, the claim could not be 
reopened.  

In January 1987, the appellant again requested reopening of 
his claim of service connection for a seizure disorder.  In 
support of his claim, the RO obtained VA clinical records, 
dated from July 1983 to August 1986.  In pertinent part, 
these records show continued treatment for a seizure 
disorder, etiology unknown.  These records note that the 
appellant had had a seizure disorder since the 1960's.  

Private clinical records show that in December 1986, the 
appellant was hospitalized with seizures.  It was noted that 
he had experienced his first seizure in 1960 while drinking.  
He had a history of heavy drinking prior to 1965.  He also 
reported a history of head trauma at the age of 17 (prior to 
service).  It was noted that the appellant's seizures were 
alcohol related.  

In a September 1987 rating decision, the RO denied the claim, 
finding that new and material evidence had not been received.  
The appellant was duly notified of the decision and his 
appellate rights in an October 1987 letter, but he did not 
appeal.  

In October 2003, the appellant submitted his most recent 
request to reopen his claim of service connection for a 
seizure disorder.  

In connection with his claim, the appellant underwent VA 
medical examination in January 2004, at which he reported a 
history of a seizure disorder since 1959 or 1960.  The 
appellant also felt that he had had several "spells" during 
service in which he experienced auras with feelings of fear 
or panic-like sensations.  The appellant also reported a 
history of head trauma in 1944 at the age of 17, as well as 
heavy alcohol use.  The examiner reviewed the claims folder 
and noted that medical records documented the date of onset 
of the appellant's seizure disorder in 1962.  He indicated 
that he could find no evidence of any unusual spells in 
service.  The diagnosis was partial complex seizure 
disorder/temporal lobe epilepsy.  The examiner concluded that 
it was less likely than not that the appellant's seizure 
disorder was related to his military service, as it onset was 
noted to be in 1962, with no evidence of any in-service 
seizures.  

Medical evidence received in support of the appellant's claim 
includes VA clinical records, dated from January 2003 to 
November 2003 showing treatment for numerous conditions, 
including seizures.  

The RO also contacted the National Personnel Records Center 
to request another search for the appellant's service 
treatment records.  In April 2004, NPRC responded that the 
appellant's service treatment records were not on file, 
having likely been destroyed in the July 1973 NPRC fire.  The 
RO thereafter advised the appellant of this fact and asked 
that he complete NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  The appellant thereafter 
submitted the completed form, stating that he had been 
treated for "epileptic" and "hit in the head" from 1953 to 
2004 at Fort Monmouth, New Jersey.  

In May 2004, the RO again contacted NPRC and asked for a 
search of alternative records, such as sick or morning 
reports, pertaining to treatment for epilepsy or a head 
injury.  The NPRC indicated that a search had located records 
showing that the appellant had been treated at the U.S. Army 
Hospital at Camp Chafee, Arkansas, in September 1953, 
although the nature of the condition was not noted.  The NPRC 
indicated that there were no other records available.  

In an October 2005 statement, the appellant emphasized that 
his seizure disorder is real.  He indicated that the 
condition began in 1961.  


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system or a psychosis, may be also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


New and material evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As delineated above, in an August 1977 rating decision, the 
RO denied the appellant's original claim of service 
connection for a seizure disorder, finding that the condition 
was not shown to have been incurred during service.  As forth 
above, the evidence of record at the time of that decision 
included the appellant's contentions to the effect that his 
seizure disorder was incurred during service as a result of 
an in-service head injury; his June 1955 military separation 
medical examination showing that his neurologic system was 
normal upon service separation; and VA clinical records 
showing that the appellant had been treated for a seizure 
disorder which had begun in 1961 or 1962, the etiology of 
which was unknown (or idiopathic).  

Because the appellant did not appeal the August 1977 rating 
decision denying service connection for a seizure disorder, 
it is final and not subject to revision on the same factual 
basis.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1977).

In a September 1987 rating decision, the RO denied the 
appellant's January 1987 application to reopen his claim of 
service connection for a seizure disorder, finding that new 
and material evidence had not been submitted.  The additional 
evidence considered by the RO at that time included VA 
clinical records show continued treatment for a seizure 
disorder, etiology unknown, which began in the 1960's.  Also 
considered were private clinical records showing treatment 
for seizures, which were noted to be alcohol related.  These 
private records also record the date of onset of the 
appellant's seizure disorder as being in 1960.  

Because the appellant did not appeal the September 1987 
rating decision denying service connection for a seizure 
disorder, it too is final and not subject to revision on the 
same factual basis.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1987).

In this appeal, the appellant again seeks reopening of his 
claim of service connection for a seizure disorder.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156.

As it applies in this case, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

With these considerations, the Board has reviewed the record, 
with particular attention to that evidence which was 
submitted by the appellant or otherwise associated with the 
claims folder since the last final decision denying service 
connection for a seizure disorder in September 1987.

As delineated in detail above, that evidence includes 
additional VA clinical records showing continued treatment 
for a seizure disorder.  The Board finds that these 
additional clinical records are cumulative of evidence 
previously considered, as they contain essentially the same 
findings as the evidence which was before the RO in August 
1977 and September 1987, namely, that the appellant was 
treated for a seizure disorder which began several years 
after his separation from service.  None of the additional 
clinical evidence received since the last final decision in 
September 1987 contains any indication that the appellant's 
post-service seizure disorder is causally related to his 
active service, any incident therein, or any continuous 
symptomatology.

Also included in the record since the last final rating 
decision denying service connection for a seizure disorder is 
the January 2004 VA medical examination report.  While this 
evidence is certainly new, it is not material, as it does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  Rather, the evidence is unfavorable to 
the claim, as the examiner concluded that the appellant's 
seizure disorder was not as likely as not related to his 
active service.  

Also received were records from the service department 
showing that the appellant was hospitalized in 1953 at the 
U.S. Army Hospital at Camp Chafee, Arkansas.  Unfortunately, 
because the nature of the treatment was not noted, these 
records are of limited probative value.  They do not relate 
to an unestablished fact necessary to substantiate the claim, 
nor do they raise a reasonable possibility of substantiating 
the claim.  

Also new since the last final rating decision denying service 
connection for a seizure disorder are the appellant's 
contentions to the effect that his grand mal seizure 
condition is real and began in 1961.  The Board finds that 
such statements, however, are cumulative or reiterative of 
statements previously considered by the RO at the time of the 
prior decision denying service connection for a seizure 
disorder.  Simply put, these recent statements contain 
essentially the same contentions as those which were 
previously considered.  Thus, the statements are not new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).

While the Board does not doubt the sincerity of the 
appellant's belief that his seizure disorder was incurred 
during service, as a layman, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education, such as a medical 
diagnosis or an opinion on causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not serve as a basis on which to 
reopen a previously denied claim.

For these reasons, the Board finds that the additional 
evidence received is not new and material within the meaning 
of 38 C.F.R. § 3.156(a) and does not provide a basis for a 
reopening of the claim.  The evidence is cumulative and does 
not relate to an unestablished fact necessary to substantiate 
the claim, namely, whether the appellant's post-service 
seizure disorder was incurred during service.  See Cox v. 
Brown, 5 Vet. App. 95 (1993) (holding that records showing 
treatment years after service which do not link the post-
service disorder to service are not considered new and 
material evidence).

Consequently, the Board finds that new and material evidence 
has not been received and the claim of service connection for 
a seizure disorder is not reopened.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for a seizure disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


